     Case 1:18-cv-04727-ELR Document 28 Filed 10/29/18 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

GEORGIA COALITION FOR THE
PEOPLES'AGENDA,INC.,ct al。          ,




              Plaintiffs,


V.                                              1:18‐ cv… 04727‐   ELR

BRIAN P. KEMP, in his official
capacity as Secretary of State for the
State of Georgia,

              Defendant.



                                 ORDER
       Upon consideration of the Plaintiffs' motion for leave to bring

electronic equipment into the courthouse, and for good cause shown, the

Court orders that the following attorneys or witnesses for the Plaintiffs may

bring the specified electronic equipment to the hearing on the Plaintiffs'

emergency motion for a preliminary injunction, which is scheduled for

Monday, October 29,2018, at 1:00 p.m. in Courtroom 1708 of the Atlanta

Courthouse:

        (1) Julie Houk: cell phone with camera and laptop computer;

        (2) John Powers: cell phone with camera and laptop computer;
Case 1:18-cv-04727-ELR Document 28 Filed 10/29/18 Page 2 of 2




  (3) Nicholas Marshall-Butler: cell phone with camera and laptop

  computer; and

  (4) Stephanie Cho: cell phone with camera.




  SO C)RDERI〕 IDthisJ2`[lfayOfOctober,2018.


                                     傷         z/ι
                                 Eleanor L. Ross
                                 United States District Judge
                                 Northern District of Georgia




                                 2
